PER CURIAM.
Appellant, Ronald K. Cook, was convicted on two counts of first degree murder pursuant to a negotiated plea of nolo contendere with the reservation of right to appeal the court’s denial of appellant’s motion to suppress his oral and written confessions. The court sentenced the appellant to two life sentences to run concurrently.
The sole point on appeal is whether-the trial court erred in denying the appellant’s motion to suppress his confessions, admissions and statements.
We have carefully considered this point in the light of the record on appeal, briefs and arguments of counsel and have concluded that no reversible error has been made to appear. Therefore the judgment and sentences are affirmed.
Affirmed.